DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remarks
This is a reply to the application filed on 07/19/2022, in which, claims 1-2, 4-6, 9, and 11 are amended; claim 8 is cancelled; and claim 21 is newly added. Claims 1-7 and 9-21 remain pending in the present application with claims 1 and 13 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Regarding the objection of claim 4, Applicants have amended the claim to correct claim dependency issue rendering the objection moot. Therefore, the outstanding objection of claim 4 is withdrawn.
Regarding the outstanding 35 U.S.C. §112(a) rejections, Applicant has cancelled claim 8. Therefore, the outstanding 35 U.S.C. §112(a) rejections of claim 8 has been withdrawn.
Applicant's arguments filed on 07/19/2022 with respect to amended claims 1-2, 4-6, 9, and 11 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments with respect to claim 13 have been considered but are not persuasive.
On pages 1-2, Applicant argues that, “Lynam does not teach an overlay module to "map targets detected by the radar system to an image from the vehicle camera system." The system of Lynam merely includes a rear-facing radar with an alert provided on the rear view mirrors, side mirror. Krieg teaches a system considers radar data and image data, but does not teach on overlay module or overlay procedure as in Applicant's claim 1. Specifically, Krieg uses the radar data to reduce image processing (Krieg [0025]) and maps radar data to image data to achieve this resultant reduction in processing. In this way, Krieg uses radar data to enhance operation of the camera. Krieg does not teach overlay the radar detected targets onto an image. Rather, Krieg displays a "target path overlay" (Krieg [0046]) where the target is the best path of the machine (Krieg [0047]). Krieg does teach an overlay to an image, but this is strictly contextual information ([0031]), projected path of machine (Krieg [0045], [0046], [0047], FIG. 5). Applicant herein amends claim 1 to further clarify Applicant's claimed invention and to clearly distinguish from the cited art. Specifically, such amendment specifies that "the overlay module modifies the image for display to include an indication of the targets." It is noted that the term "target" as used in Applicant's application for patent refers to an object detected by a radar sensor, while the "target" of Krieg is a destination target and path of a machine (Krieg [0048]). Therefore, Applicant's claims are patentable over the cited references.”
In response, Examiner thanks Applicant to provide a summary of Kriel’s invention. However, Examiner notes that Applicants do not clearly state what is taught or suggested from the claim language “overlaying the radar data onto the camera data to form a combined data image; and providing the combined data image to a display” recited in claim 13. Kriel’s image processor may map radar source image data to unified image (paragraph [0033]) and Kriel’s image processor 255 may generate projected path overlay 545 showing the predicted path of machine 110 and render projected path overlay 545 on display 260 (paragraph [0046]) to form a combined data image for displaying on display 260. Even the overlays conveying contextual information on display but it does form a combined data image on the display (Fig. 5). Thus, as discussed above, Kriel does disclose the claimed limitation “overlaying the radar data onto the camera data to form a combined data image; and providing the combined data image to a display” in claim 13 (see Kriel, paragraphs [0033] and [0046]). Therefore, Applicant's arguments are not persuasive. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner suggests further clarifying the intended subject matter of the present disclosure as explained in the Applicant's specification.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “module” or “system” (or “means”, “step for”, “unit”, “device”, “element”, “mechanism”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “module” or “system” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
an overlay module to map targets in claim 1; 
a control module to provide a target alert in claim 2; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-7 and 9-12 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam et al. (US 20120062743 A1, hereinafter referred to as “Lynam”) in view of Koivisto et al. (US 20190258878 A1, hereinafter referred to as “Koivisto”).
Regarding claim 1, Lynam discloses a sensor system, comprising: 
a vehicle camera system (see Lynam, FIG. 1 and paragraph [0028]: “a rearward facing camera 22 for capturing images of the scene rearward of the vehicle during a reversing maneuver”); and
a radar system (see Lynam, FIG. 1 and paragraph [0036]: “the system may include non-vision sensors 24 (FIG. 1), such as an ultrasonic sensor/array or radar sensor/array or an infrared object detection sensor/array or the like, to detect an object and/or to determine a distance to or proximity of a detected object”). 
Regarding claim 1, Lynam discloses all the claimed limitations with the exception of an overlay module to map targets detected by the radar system to an image from the vehicle camera system, wherein the overlay module modifies the image for display to include an indication of the targets.
Koivisto from the same or similar fields of endeavor discloses an overlay module to map targets detected by the radar system to an image from the vehicle camera system (see Koivisto, paragraph [0063]: “each spatial element of the object detector 106 may provide the detected object data for a corresponding detected object … The detected object data may be representative of, for example, a location of the detected object in the field of view and/or the image 204, such as coordinates of the detected object in the field of view and/or the image 204”), wherein the overlay module modifies the image for display to include an indication of the targets (see Koivisto, paragraph [0063]: “object detector 106 may generate the detected object region as a shape that bounds the detected object”; and paragraph [0064]: “each detected object region may be provided by the object detector 106 as a set of bounding box coordinates”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Koivisto with the teachings as in Lynam. The motivation for doing so would ensure the system to have the ability to use the object detector disclosed in Koivisto to map target detected by a radar to a field of view image data captured by a vehicle camera system with an indication of the target in a display thus mapping targets detected by the radar system to an image from the vehicle camera system and display the image with an indication of the targets in order to detect objects, identify location, and bound the detected target with a bounding box as an indication to a video image so that driver can be alerted effectively by mapping of radar and video data.
Regarding claim 2, the combination teachings of Lynam and Koivisto as discussed above also disclose the sensor system as in claim 1, further comprising: a control module to provide a target shape on a camera display based on the visibility of mapped targets (see Koivisto, paragraph [0064]: “each detected object region may be provided by the object detector 106 as a set of bounding box coordinates”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Lynam and Koivisto as discussed above also disclose the sensor system as in claim 2, wherein the vehicle camera system comprises a rearview video camera (see Lynam, FIG. 1 and paragraph [0028]: “a rearward facing camera 22 for capturing images of the scene rearward of the vehicle during a reversing maneuver”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Lynam and Koivisto as discussed above also disclose the sensor system as in claim 3, the vehicle camera system comprises a camera (see Koivisto, FIG. 15B) and a display (see Koivisto, FIG. 15C, HMI display 1534) to display the modified image including overlaid target (see Koivisto, paragraph [0058]: “FIG. 2A is an illustration of an image overlaid with visual elements that correspond to detected objects”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Lynam and Koivisto as discussed above also disclose the sensor system as in claim 4, wherein the target alert is a box drawn around targets detected by the radar system (see Koivisto, paragraph [0064]: “each detected object region may be provided by the object detector 106 as a set of bounding box coordinates”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Lynam and Koivisto as discussed above also disclose the sensor system as in claim 2, wherein the control module provides a detection score to a first target detected by the radar system at a first location, wherein the detection score determines when the target is visible a driver without an overlaid target (see Koivisto, paragraphs [0052]: “The communications manager 104 may be configured to manage communications received by the object detection system 100 (e.g., comprising sensor data and/or image data) and/or provided by the object detection system 100 (e.g., comprising confidence scores, detected object data, and/or information derived therefrom); and [0066]: “example of the detected object data, which may be provided by the object detector 106, includes depth data representative of a depth (or 3D location) of the detected object in the field(s) of view, image(s), and/or the environment 202 (e.g., with respect to the sensors used to capture the sensor data) … visibility data representative of an amount of the detected object that is visible and/or whether a particular portion of the detected object is visible”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Lynam and Koivisto as discussed above also disclose the sensor system as in claim 1, wherein the sensor system has a set of rules and criteria associated with operation of the sensor system (see Koivisto, paragraph [0080]: “the detected object filter 116B may be used to filter aggregated detections based on associated coverage scores and/or other criteria”), wherein a first criteria is time of day, weather conditions (see Koivisto, paragraph [0082]: “weather forecasting (e.g., using RADAR data)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 21, the combination teachings of Lynam and Koivisto as discussed above also disclose the sensor system as in claim 1, wherein the radar system generates radar data identifying a radar cross section of a target (see Koivisto, paragraph [0216]: “outputs may include information such as vehicle velocity, speed, time, map data (e.g., the HD map 1522 of FIG. 15C), location data (e.g., the vehicle's 1500 location, such as on a map), direction, location of other vehicles (e.g., an occupancy grid), information about objects and status of objects as perceived by the controller(s) 1536, etc.”), wherein the overlay module positions an overlay shape corresponding to the radar cross section of the target on the image displayed by the video (see Koivisto, paragraph [0064]: “each detected object region may be provided by the object detector 106 as a set of bounding box coordinates”), and wherein the overlay shape has an image contrast to distinguish the overlay shape within the image displayed (see Koivisto, paragraph [0064]: “at least some of the bounding boxes at the bounding box coordinates (e.g., the four corner points of a bounding box) for different spatial elements (e.g., indicated with shaded cells)”; and paragraph [0127]: “color transformations such as hue, saturation and contrast adjustment”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lynam and Koivisto as applied to claim 1, and further in view of Kriel et al. (US 20140204215 A1, hereinafter referred to as “Kriel”).
Regarding claim 7, the combination teachings of Lynam and Koivisto as discussed above disclose all the claimed limitations with the exceptions of sensor system as in claim 6, wherein the control module identifies a first area around the first location.
Kriel from the same or similar fields of endeavor discloses the sensor system as in claim 6, wherein the control module identifies a first area around the first location (see Kriel, paragraphs [0015]-[0016]: “Machine 110 may use radar devices 120a-120h to detect objects in their respective fields of view 130a-130h … the one or more systems of machine 110 may render an indication of the location of the detected object within the image data”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kriel with the teachings as in Lynam and Koivisto. The motivation for doing so would ensure the system to have the ability to use the image processing system, with a plurality of cameras and a display, disclosed in Kriel to indicate first location of fields with objects detected by a radar system thus object detector can determine whether a detected object in the first location of fields is visible to a driver so that system can decide if a target alert is needed to be positioned over the detected object in the first area to capture the driver's attention.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam and Koivisto as applied to claim 1, and further in view of Vallespi-Gonzalez et al. (US 20190333232 A1, hereinafter referred to as “Vallespi-Gonzalez”).
Regarding claim 10, the combination teachings of Lynam and Koivisto as discussed above disclose all the claimed limitations with the exceptions of the sensor system as in claim 9, wherein the sensor system uses the set of rules and criteria to assign a detection weight to each sensor.
Vallespi-Gonzalez from the same or similar fields of endeavor discloses the sensor system as in claim 9, wherein the sensor system uses the set of rules and criteria to assign a detection weight to each sensor (see Vallespi-Gonzalez, paragraph [0030]: “The plurality of classified features can be based in part on the output from one or more sensors that have captured a plurality of training objects (e.g., actual objects used to train the machine-learned model) from various angles and/or distances in different environments (e.g., urban areas, suburban areas, rural areas, heavy traffic, and/or light traffic) and/or environmental conditions (e.g., bright daylight, rainy days, darkness, snow covered roads, inside parking structures, in tunnels, and/or under streetlights)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Vallespi-Gonzalez with the teachings as in Lynam and Koivisto. The motivation for doing so would ensure system to have the ability to use the vehicle computing system disclosed in Vallespi-Gonzalez to assign a detection weight and criteria to each sensor based on different environments and/or environmental conditions for object detections and to determine an association score for each of the object detections thus providing a detection score to a target detected by the radar system at a location in order to evaluate sensed information from around the detected object so that a proper level of alert can be generated according to the detection criteria and detection score.
Regarding claim 11, the combination teachings of Lynam, Koivisto, and Vallespi-Gonzalez as discussed above also disclose the sensor system as in claim 10, wherein the sensor system applies information from each sensor based on the detection weight when forming the image for display (see Koivisto, paragraph [0264]: “video image compositor may include enhanced temporal noise reduction for both spatial and temporal noise reduction. For example, where motion occurs in a video, the noise reduction weights spatial information appropriately, decreasing the weight of information provided by adjacent frames”).
The motivation for combining the references has been discussed in claim 10 above.
Regarding claim 12, the combination teachings of Lynam, Koivisto, and Vallespi-Gonzalez as discussed above also disclose the sensor system as in claim 11, wherein the detection weight is a function of visibility of each sensor (see Vallespi-Gonzalez, paragraph [0128]: “based at least in part on the sensor data, an association dataset including information associated with a plurality of object detections”).
The motivation for combining the references has been discussed in claim 10 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lynam in view of Kriel.
Regarding claim 13, Lynam discloses a method for detection objects, comprising: 
monitoring an area with a camera module generating camera data (see Lynam, FIG. 1 and paragraph [0028]: “a rearward facing camera 22 for capturing images of the scene rearward of the vehicle during a reversing maneuver”); and
detecting a first object with a radar module generating radar data (see Lynam, FIG. 1 and paragraph [0036]: “the system may include non-vision sensors 24 (FIG. 1), such as an ultrasonic sensor/array or radar sensor/array or an infrared object detection sensor/array or the like, to detect an object and/or to determine a distance to or proximity of a detected object”).
Regarding claim 13, Lynam discloses all the claimed limitations with the exception of overlaying the radar data onto the camera data to form a combined data image; and providing the combined data image to a display.
Kriel from the same or similar fields of endeavor discloses overlaying the radar data onto the camera data to form a combined data image; and providing the combined data image to a display (see Kriel, paragraph [0025]: “Object detector 215 may map radar data to image data using metadata related to the orientation and position of radar device 120 and camera 140. For example, when object detector 215 receives radar data from radar device 120 positioned on the rear of machine 110, it may map that radar data to image data from camera 140 that is also positioned on the rear of machine 110”; paragraph [0031]: “Image processor 255 may also select a portion of the unified image to render on display 260”; and paragraph [0033]: "image processor may map radar source image data 310a-310d to unified image 320").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kriel with the teachings as in Lynam. The motivation for doing so would ensure the system to have the ability to use the object detector disclosed in Kriel to map radar data to image data using metadata related to the orientation and position of radar device and camera thus mapping targets detected by the radar system to an image from the vehicle camera system in order to detect objects, identify location and overlay target alerts to a video image so that driver can be alerted effectively by mapping of radar and video data.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lynam and Kriel as applied to claim 13, and further in view of Vallespi-Gonzalez.
Regarding claim 14, the combination teachings of Lynam and Kriel as discussed above disclose all the claimed limitations with the exceptions of the method of claim 13, further comprising: evaluating an area around a first location of the first object; and generating a detection score by comparing the radar data to the camera data.
Vallespi-Gonzalez from the same or similar fields of endeavor discloses the method of claim 13, further comprising: 
evaluating an area around a first location of the first object (see Vallespi-Gonzalez, paragraph [0022]: “computing system associated with an autonomous vehicle can receive data including sensor data associated with one or more locations of objects in an environment over a plurality of time intervals”); and 
generating a detection score by comparing the radar data to the camera data (see Vallespi-Gonzalez, paragraph [0022]: “the computing system can determine association scores for the subset of object detections and then associate the object detections that satisfy a second set of association criteria (e.g., the object detections that have the highest association score)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Vallespi-Gonzalez with the teachings as in Lynam and Kriel. The motivation for doing so would ensure system to have the ability to use Vallespi-Gonzalez's vehicle computing system to receive sensor data associated with one or more locations of objects in an environment over a plurality of time intervals and determine association scores for the subset of object detections thus radar data and camera data from a location where an object was detected can be evaluated for generating a detection score in order to compare with a predetermined detection threshold value to decide if an alert is needed to be mapped to the detected object so that a driver can be alerted effectively.
Regarding claim 15, the combination teachings of Lynam, Kriel, and Vallespi-Gonzalez as discussed above also disclose the method of claim 14, further comprising: 
comparing the detection score to a detection threshold value (see Vallespi-Gonzalez, paragraph [0022]: “satisfying the one or more association criteria includes the association score for an object of the one or more objects exceeding a predetermined association score threshold and/or the association score for an object of the one or more objects being the association score with the greatest value”); and 
applying an alert to the combined data image (see Lynam, paragraph [0037]: “A processor may process the captured image data or output of a rearward detecting sensor to detect objects present in the scene rearward of the vehicle, and the alert system may activate the alert devices responsive to an object being detected”).
The motivation for combining the references has been discussed in claim 14 above.
Regarding claim 16, the combination teachings of Lynam, Kriel, and Vallespi-Gonzalez as discussed above also disclose the method of claim 15, further comprising: 
applying a detection criteria to the first area value (see Vallespi-Gonzalez, paragraph [0040]: “the vehicle computing system can determine, for each object detection of the plurality of object detections”); 
determining if the criteria is violated (see Vallespi-Gonzalez, paragraph [0040]: “one of the one or more association subset criteria is satisfied when the distance between the object detection and the plurality of object tracks is less than a threshold distance”); and 
applying a stronger alert to the combined data image when the criteria is violated (see Lynam, paragraph [0030]: “an audible alert is activated only when the certainty of an accurate detection is at a higher predetermined threshold level, while a visual alert may be displayed at a lower threshold level of certainty”).
The motivation for combining the references has been discussed in claim 14 above.
Regarding claim 17, the combination teachings of Lynam, Kriel, and Vallespi-Gonzalez as discussed above also disclose the method of claim 16, wherein the detection criteria is from the set of rules and criteria (see Vallespi-Gonzalez, paragraph [0021]: “determining an association score for each of the object detections in the subset of the association dataset; and associating the object detections with the plurality of object tracks based on the association score for each of the object detections in the subset of the association dataset that satisfy some association criteria”).
The motivation for combining the references has been discussed in claim 14 above.
Regarding claim 18, the combination teachings of Lynam, Kriel, and Vallespi-Gonzalez as discussed above also disclose the method of claim 17, wherein a detection criteria is the light conditions in the first area (see Vallespi-Gonzalez, paragraph [0030]: “The plurality of classified features can be based in part on the output from one or more sensors that have captured a plurality of training objects (e.g., actual objects used to train the machine-learned model) from various angles and/or distances in different environments (e.g., urban areas, suburban areas, rural areas, heavy traffic, and/or light traffic) and/or environmental conditions (e.g., bright daylight, rainy days, darkness, snow covered roads, inside parking structures, in tunnels, and/or under streetlights)”).
The motivation for combining the references has been discussed in claim 14 above.
Regarding claim 19, the combination teachings of Lynam, Kriel, and Vallespi-Gonzalez as discussed above also disclose a sensor system operating as in claim 16 (see Kriel, paragraph [0023]: “In addition to radar interface 205 and camera interface 206, image processing system 200 may also include machine interface 207. Machine interface 207 may connect with one or more sensors deployed on machine 110 and may translate signals from the one or more sensors to digital data that may be consumed by the modules of image processing system 200”).
The motivation for combining the references has been discussed in claim 14 above.
Regarding claim 20, the combination teachings of Lynam, Kriel, and Vallespi-Gonzalez as discussed above also disclose the sensor system as in claim 19, wherein the sensor system is positioned at the rear of a vehicle (see Lynam, FIG. 1 and paragraph [0036]: “the system may include non-vision sensors 24 (FIG. 1)”).
The motivation for combining the references has been discussed in claim 14 above.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484